In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00159-CV

TARRANT COUNTY, TEXAS, Appellant              §   On Appeal from the 141st District
                                                  Court
                                              §
                                                  of Tarrant County (141-294259-17)
V.                                            §
                                                  October 24, 2019
                                              §
TONY LEE GREEN, Appellee                          Opinion by Chief Justice Sudderth


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and we render a judgment of dismissal.

      It is further ordered that appellee Tony Lee Green shall pay all of the costs of

this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By __/s/ Bonnie Sudderth________________
                                           Chief Justice Bonnie Sudderth